PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ALBE et al.
Application No. 16/471,639
Filed: 20 Jun 2019
For: HAZE-FREE BASE OILS WITH HIGH PARAFFINIC CONTENT

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed February 25, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Final Office Action mailed June 26, 2020, which set a period for reply of three (3) months.  An extension of time of one (1) month under the provisions of 37 CFR 1.136(a) was obtained on October 22, 2020, including a request for continued examination (RCE) under 37 CFR 1.114.  The request for continued examination (RCE) did not comply with the requirements of 37 U.S.C. 371(c), because continued examination under 37 CFR 1.114 does not apply in a national stage application under 35 U.S.C. 371 unless the requirements of 37 U.S.C. 371(c) have been complied with, including the requirement for the inventor’s oath or declaration (35 U.S.C. 371(c)(4)).  Accordingly, the application became abandoned on October 27, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of signed declarations, a request for continued examination and response to Final Office Action, (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18. See MPEP § 711.03(c)(II)(C).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.




The application file is being forwarded to the Technology Center Group Art Unit 1771 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-7560.  


/JASON C OLSON/Petitions Examiner, OPET